Case 3:18-cv-00428-DMS-MDD Document 342 Filed 01/10/19 PageID.5175 Page 1 of 7




   1    Wilson G. Barmeyer*                       Sirine Shebaya*
        Carol T. McClarnon*                       Johnathan Smith*
   2
        John H. Fleming*                          MUSLIM ADVOCATES
   3    700 Sixth Street NW, Suite 700            P.O. Box 34440
        Washington, DC 20001                      Washington, D.C. 20043
   4
        (202) 383-0100                            (202) 897-2622
   5    wilsonbarmeyer@eversheds-sutherland.com   sirine@muslimadvocates.org
        carolmcclarnon@eversheds-sutherland.com   johnathan@muslimadvocates.org
   6
        johnfleming@eversheds-sutherland.com
   7                                              *Admitted Pro Hac Vice

   8
                           UNITED STATES DISTRICT COURT
   9
                        SOUTHERN DISTRICT OF CALIFORNIA
  10
                                    SAN DIEGO DIVISION
  11
  12
     M.M.M., on behalf of his minor child,    Case No. 3:18-cv-1832-DMS
  13 J.M.A., et al.,                          Case No. 3:18-cv-428-DMS
  14
                      Plaintiffs,             PLAINTIFFS’ NOTICE OF
  15                                          MOTION AND MOTION TO
       v.                                     ENFORCE SETTLEMENT
  16                                          AGREEMENT FOR CLASS
     Jefferson Beauregard Sessions, III,      MEMBERS WHO HAVE NOT
  17 Attorney General of the United States,   SUBMITTED EXECUTED WAIVER
     et al.,                                  FORMS
  18
                    Defendants.
  19
  20
  21 Ms. L, et al.,                           DATE:
                                              TIME:
  22                                          COURTROOM:
                      Plaintiffs,             JUDGE: Hon. Dana M. Sabraw
  23
       v.
  24
     U.S. Immigration and Customs
  25 Enforcement, et al.,
  26                  Defendants.
  27
  28

        PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO ENFORCE SETTLEMENT AGREEMENT
            FOR CLASS MEMBERS WHO HAVE NOT SUBMITTED EXECUTED WAIVER FORMS
Case 3:18-cv-00428-DMS-MDD Document 342 Filed 01/10/19 PageID.5176 Page 2 of 7




   1         TO ALL DEFENDANTS AND THEIR ATTORNEYS OF RECORD:
   2         PLEASE TAKE NOTICE THAT, Plaintiffs in the above-captioned cases
   3 will, and hereby do, seek relief from the Court through a motion, to be heard and
   4 decided by the Court at the earliest time convenient for the Court.
   5         Through this motion, Plaintiffs seek to enforce the settlement agreement with
   6 respect to class members who have not submitted executed waiver forms. The plain
   7 language of the settlement agreement states that the Government will implement
   8 settlement procedures for qualifying class members except those who knowingly and
   9 voluntarily waive their rights under the agreement. The Government’s compliance
  10 with the settlement agreement is not contingent upon class members affirmatively
  11 taking any action or otherwise opting in to receive relief. Plaintiffs bring this motion
  12 due to the Government’s position that it is not required to implement the settlement
  13 for class members who do not submit executed waiver forms, and thus who have not
  14 waived relief. Plaintiffs respectfully ask the Court to order the Government to comply
  15 with the settlement agreement for all qualifying class members unless class members
  16 knowingly and voluntarily waive their right to relief, to report to the Court on the
  17 settlement implementation, to provide Plaintiffs with the requested information as to
  18 class members who do not submit executed waiver forms, and to order any other relief
  19 the Court deems appropriate.
  20         Plaintiffs’ motion will be based upon this notice of motion and motion, the
  21 attached memorandum of points and authorities, and all the Court’s files and records
  22 in this action.
  23         This action is currently stayed, and Plaintiffs file this motion so that it can be
  24 heard promptly upon the lifting of the stay and completion of briefing.
  25
       January 10, 2019                        EVERSHEDS SUTHERLAND (US) LLP
  26
                                               /s/ Wilson G. Barmeyer_____________
  27
                                               Wilson G. Barmeyer*
  28                                           Carol T. McClarnon*
                                                  2
       PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO ENFORCE SETTLEMENT AGREEMENT
           FOR CLASS MEMBERS WHO HAVE NOT SUBMITTED EXECUTED WAIVER FORMS
Case 3:18-cv-00428-DMS-MDD Document 342 Filed 01/10/19 PageID.5177 Page 3 of 7




   1                                     John H. Fleming*
                                         700 Sixth Street NW, Suite 700
   2
                                         Washington, DC 20001
   3                                     (202) 383-0100
                                         (202) 637-3593 (facsimile)
   4
                                         wilsonbarmeyer@eversheds-
   5                                     sutherland.com
                                         carolmcclarnon@eversheds-sutherland.com
   6
                                         johnfleming@eversheds-sutherland.com
   7
                                         Sirine Shebaya*
   8
                                         Johnathan Smith*
   9                                     MUSLIM ADVOCATES
                                         P.O. Box 34440
  10
                                         Washington, D.C. 20043
  11                                     (202) 897-2622
                                         (202) 508-1007 (facsimile)
  12
                                         sirine@muslimadvocates.org
  13                                     johnathan@muslimadvocates.org
  14
                                         Simon Y. Sandoval-Moshenberg*
  15                                     Sophia Gregg*
  16
                                         LEGAL AID JUSTICE CENTER
                                         6066 Leesburg Pike, Suite 520
  17                                     Falls Church, VA 22041
  18                                     (703) 778-3450
                                         (703) 778-3454 (facsimile)
  19                                     simon@justice4all.org
  20                                     sophia@justice4all.org

  21                                     Aaron M. Olsen
  22                                     Alreen Haeggquist
                                         Haeggquist and Eck LLP
  23                                     225 Broadway, Ste 2050
  24                                     San Diego, CA 92101
                                         phone: 619.342.8000
  25                                     fax: 619.342.7878
  26                                     aarono@haelaw.com

  27                                     * Admitted Pro Hac Vice
  28
                                           3
       PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO ENFORCE SETTLEMENT AGREEMENT
           FOR CLASS MEMBERS WHO HAVE NOT SUBMITTED EXECUTED WAIVER FORMS
Case 3:18-cv-00428-DMS-MDD Document 342 Filed 01/10/19 PageID.5178 Page 4 of 7




   1                                     pending or forthcoming
   2
                                         Class Counsel for Parent Class
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                           4
       PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO ENFORCE SETTLEMENT AGREEMENT
           FOR CLASS MEMBERS WHO HAVE NOT SUBMITTED EXECUTED WAIVER FORMS
Case 3:18-cv-00428-DMS-MDD Document 342 Filed 01/10/19 PageID.5179 Page 5 of 7




   1                                     HOGAN LOVELLS US LLP
   2
                                         /s/ Michael Maddigan_____________
   3                                     Michael Maddigan
                                         (Cal. Bar No. 163450)
   4
                                         1999 Avenue of the Stars, Suite 1400
   5                                     Los Angeles, CA 90067
                                         Telephone: (310) 785-4727
   6
                                         Facsimile: (310) 785-4601
   7                                     michael.maddigan@hoganlovells.com
   8
                                         Justin W. Bernick*
   9                                     Zachary W. Best*
                                         T. Clark Weymouth*
  10
                                         555 Thirteenth Street, NW
  11                                     Washington, DC 20004
                                         Telephone: (202) 637-5600
  12
                                         Facsimile: (202) 637-5910
  13                                     justin.bernick@hoganlovells.com
  14
                                         t.weymouth@hoganlovells.com
                                         zachary.best@hoganlovells.com
  15
  16
                                         Oliver J. Armas*
                                         Ira M. Feinberg (Cal. Bar No. 064066)
  17                                     875 Third Avenue
  18                                     New York, NY 10022
                                         Telephone: (212) 918-3000
  19                                     Facsimile: (212) 918-3100
  20                                     oliver.armas@hoganlovells.com
                                         ira.feinberg@hoganlovells.com
  21
  22                                     Katherine A. Nelson*
                                         1601 Wewatta Street, Suite 900
  23                                     Denver, CO 80202
  24                                     Telephone: (303) 899-7300
                                         Facsimile: (303) 899-7333
  25                                     katherine.nelson@hoganlovells.com
  26
                                         Haley K. Costello Essig*
  27                                     Park Place II, Ninth Floor
  28                                     7930 Jones Branch Drive
                                           5
       PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO ENFORCE SETTLEMENT AGREEMENT
           FOR CLASS MEMBERS WHO HAVE NOT SUBMITTED EXECUTED WAIVER FORMS
Case 3:18-cv-00428-DMS-MDD Document 342 Filed 01/10/19 PageID.5180 Page 6 of 7




   1                                     McLean, VA 22102-3302
                                         Telephone: (703) 610-6100
   2
                                         Facsimile: (703) 610-6200
   3                                     haley.essig@hoganlovells.com
   4
                                         *Admitted pro hac vice
   5
                                         Class Counsel for Child Class in Related
   6
                                         Action MMM v Sessions
   7
                                         Lee Gelernt
   8
                                         Judy Rabinovitz
   9                                     Anand Balakrishnan
                                         Stephen Kang
  10
                                         Spencer Amdur
  11                                     Daniel Galindo
                                         AMERICAN CIVIL LIBERTIES UNION
  12
                                         FOUNDATION
  13                                     125 Broad St.
  14
                                         18th Floor
                                         New York, NY 10004
  15                                     T: (212) 549-2660
  16                                     F: (212) 549-2654
                                         lgelernt@aclu.org
  17                                     jrabinovitz@aclu.org
  18                                     abalakrishnan@aclu.org
                                         skang@aclu.org
  19                                     samdur@aclu.org
  20                                     dgalindo@aclu.org

  21                                     Class Counsel For Removed Parents
  22
  23
  24
  25
  26
  27
  28
                                           6
       PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO ENFORCE SETTLEMENT AGREEMENT
           FOR CLASS MEMBERS WHO HAVE NOT SUBMITTED EXECUTED WAIVER FORMS
Case 3:18-cv-00428-DMS-MDD Document 342 Filed 01/10/19 PageID.5181 Page 7 of 7




   1
                                  CERTIFICATE OF SERVICE
   2
             I hereby certify that on January 10, 2019, I electronically filed the foregoing
   3
       with the Clerk of the Court using the CM/ECF system which will send notification of
   4
       such filing to the e-mail addresses denoted on the Electronic Mail Notice List.
   5
             I certify under penalty of perjury under the laws of the United States of America
   6
       that the foregoing is true and correct. Executed on January 10, 2019.
   7
   8
   9
                                                  /s/ Wilson G. Barmeyer_____________
  10                                              Wilson G. Barmeyer
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 7
        PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO ENFORCE SETTLEMENT AGREEMENT
            FOR CLASS MEMBERS WHO HAVE NOT SUBMITTED EXECUTED WAIVER FORMS
